Exhibit 10.2

TIER II

                 , 20  

Re:          Severance and Retention Agreement

Dear                 :

Our Board of Directors believes that it is in the best interests of Accuride
Corporation (“Accuride”) and its shareholders to take appropriate steps to allay
any concerns you may have about your future employment opportunities with
Accuride and its “Affiliates” (as defined in Section 2(f)).  Accuride and its
Affiliates are collectively referred to in this Agreement as the “Company.”  As
a result, the Board has decided to offer to you the special package of benefits
described below.

Please bear in mind that these benefits are being offered only to a few selected
employees and we accordingly ask that you refrain from discussing this special
program with others.  Please note that the special benefits package described
below will only be effective if you sign the extra copy of this Severance and
Retention Agreement (the “Agreement”) which is enclosed and return it to me on
or before              , 20  .  This Agreement supersedes any other severance or
change in control agreements entered into previously by you and Accuride or any
Affiliate, whether written or oral (including but not limited to the Change in
Control Agreement dated              ,      and the Severance Agreement dated
             , 200 ).

1.             TERM OF AGREEMENT.

This Agreement is effective immediately and will continue in effect until
December 31, 2007 (the “Initial Term”).  This Agreement will be automatically
renewed at the end of the Initial Term for additional terms commencing on each
January 1, and ending on the next following December 31 (a “Renewal Term”),
unless either party serves notice on the other of its desire not to renew this
Agreement or of its desire to modify this Agreement.  Such notice must comply
with Section 11 and be given at least six months before the end of the Initial
Term or the applicable Renewal Term.  If a Change in Control occurs during the
Initial Term or any Renewal Term, the scheduled expiration date of the Initial
Term or Renewal Term, as the case may be, shall be extended for a term ending on
the 18-month anniversary of the Change in


--------------------------------------------------------------------------------




Control.  The expiration of the term of this Agreement will not reduce or
diminish any liabilities that have accrued prior to the expiration.

2.             BASIC SEVERANCE BENEFIT.

(a)                 Entitlement to Basic Severance Benefit.  The Basic Severance
Benefit described below will be payable to you if you terminate your employment
with the Company for “Good Reason” (as defined in Section 6) either prior to the
commencement of the “Protection Period” (as defined in Section 2(d)) or
following the close of the Protection Period.  The Basic Severance Benefit also
will be payable to you if prior to the commencement of the Protection Period or
following the close of the Protection Period, the Company terminates your
employment without “Cause” (as defined in Section 7).  If your employment is
terminated by the Company for Cause, by your voluntary termination without Good
Reason, or by your death or “Disability” (as defined in Section 11(d)), no Basic
Severance Benefits shall be payable under this Agreement either upon that
termination or at any time thereafter (unless you are later reemployed and
covered by a new agreement).

(b)                Amount of Payments.  The Basic Severance Benefit will equal
your annualized base salary at the rate in effect on the date of your
termination of employment minus the sum of any other payments from the Company
under any employment or other agreement, plan, program or policy in the nature
of severance in respect of such termination, payable on or after the date of
such termination.

(c)                 Timing of Payments.  Except as provided in Section 4, the
Basic Severance Benefit will be paid in a single lump sum payment within five
business days following the date on which the Release Agreement required
pursuant to Section 8 becomes irrevocable.

(d)                Protection Period.  For purposes of this Agreement, the term
“Protection Period” shall mean the period beginning with the date on which a
Change in Control occurs and ending eighteen (18) months after the Change in
Control.

(e)                 Transfers to Affiliates.  In order to receive a Basic
Severance Benefit, you must terminate employment with the “Company,” which, as
noted above, refers collectively to Accuride and all of its Affiliates.  As a
result, a transfer to an Affiliate will not be treated as a termination of
employment for purposes of this Agreement.  For purposes of determining whether
a transfer gives rise to Good Reason for your termination of employment, a
transfer shall be treated the same as a reassignment within Accuride.

(f)                 “Affiliate” Defined.  For purposes of this Agreement, the
term “Affiliate” shall mean (i) any member a “controlled group of corporations”
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes Accuride as a member of the group; and (ii) any
member of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code as modified by Section 415(h) of the Code)
that includes Accuride as a member of the group.

2


--------------------------------------------------------------------------------




 

3.             CHANGE IN CONTROL BENEFITS.

(a)                 Entitlement to Change in Control Benefits.  If your
employment with the Company is terminated by the Company without Cause during
the Protection Period, you will receive the “Change in Control Benefits”
described in this Section 3.  The Change in Control Benefits also will be
payable if you terminate your employment for Good Reason during the Protection
Period.

The Change in Control Benefits will not be payable if your employment is
terminated for Cause, if you terminate your employment without Good Reason, or
if your employment is terminated by reason of your Disability or your death.  In
addition, the Change in Control Benefits will not be payable if your employment
is terminated by you or the Company for any or no reason prior to or following
the Protection Period.

In addition, as noted in Section 2(e), a transfer to an Affiliate will not be
treated as a termination of employment for purposes of this Agreement.

(b)                Change in Control Severance Payment.  If you are entitled to
receive Change in Control Benefits, you will receive a “Change in Control
Severance Payment.”  The “Change in Control Severance Payment” is a lump sum
payment equal to the sum of: (i) 200% of your annualized base salary as of the
date on which a Change in Control occurs, plus (ii) 200% of the applicable bonus
or incentive compensation paid or payable to you pursuant to the Accuride
Incentive Compensation Plan.  The applicable bonus or incentive compensation
amount used for purposes of clause (ii) in the preceding sentence shall be the
greater of the following:  (i) the incentive compensation to which you would
have been entitled if the year were to end on the day on which the Change in
Control occurs, based upon an annualized figure determined using performance up
to that date; or (ii) the average of the actual incentive compensation paid to
you through the Accuride Incentive Compensation Plan during the three years
preceding the year of your termination.  The Change in Control Severance Payment
shall be reduced by the full amount of any payments to which you may be entitled
due to your termination pursuant to any other Company severance policy, any
agreement between you and the Company providing for severance, or applicable
law.

Except as otherwise provided in Section 4, the Change in Control Severance
Payment will be paid in one lump sum within five business days following the
date on which the Release Agreement required pursuant to Section 8 becomes
irrevocable.

(c)                 Equity Awards.  If you are entitled to receive Change in
Control Benefits, you also may be entitled to receive a benefit pursuant to the
Accuride Corporation 2005 Incentive Award Plan.  Refer to the Accuride
Corporation 2005 Incentive Award Plan for more details regarding the impact of a
Change in Control on awards made pursuant to that Plan.

(d)                Welfare Benefits.  If you are entitled to receive Change in
Control Benefits, the Company shall arrange to provide you, for an 18-month
period following your termination of employment, with disability, accident,
dental and group health insurance benefits substantially similar to those which
you were receiving immediately prior to your termination.  The cost to you of a
particular type of benefit (e.g., dental insurance) shall be not more than the

3


--------------------------------------------------------------------------------




cost to you of that particular benefit immediately prior to your termination. 
The Company may provide the health insurance benefit described under this
Section by paying a portion of the premiums you are required to pay for
continued health insurance coverage under the Company’s health insurance plan
pursuant to COBRA.  The amount paid by the Company will be equal to the
difference between the total COBRA premium and the amount you were required to
pay for health insurance immediately prior to your termination.

Your right to receive continued health insurance benefits pursuant to COBRA
shall commence upon the termination of your employment and shall not be extended
by your rights under this Agreement.

Your right to receive all forms of welfare benefits described under this
paragraph (d) shall terminate as soon as you become eligible to receive health
care benefits, without exclusion for preexisting conditions, from any other
employer.

(e)                 Outplacement Services.  If you are entitled to receive
Change in Control Benefits, the Company will provide you with senior executive
outplacement services.  The Company will select the firm to provide outplacement
services.  The senior executive outplacement services shall be provided at a
time, and on a schedule, designated by the Company.  Nevertheless, in no event
will the senior outplacement services continue beyond December 31 of the second
calendar year following the calendar year in which your Separation from Service
occurs.

(f)                 Financial Planning Benefits.  If you are entitled to receive
Change in Control Benefits, the Company also will provide you with a tax and
financial planning services stipend.  The stipend will be in an amount
determined pursuant to Company policies and will be based on your officer
classification as of the date on which the Change in Control occurs.  The
stipend shall be paid at the same time as, and along with, the Change in Control
Severance Payment.

(g)                Mayo Executive Physical Program.  If you are entitled to
receive Change in Control Benefits, the Company will, for a period of 12 months
following your termination of employment, continue to allow you to participate
in the Mayo Executive Physical Program and cover all regularly authorized
expenses associated therewith, including, without limitation, travel, meals,
lodging and fees.  In order to be reimbursed, all such expenses must be
submitted promptly and no reimbursements will be made following the December 31
of the second calendar year following the calendar year in which your Separation
from Service occurs.

(h)                Retirement and Savings Plan.  If you are entitled to receive
Change in Control Benefits, the Company shall make a payment to you equal to
110% of the amount of any forfeitures that you experience as a result of your
termination of employment under any of the Company’s pension or profit sharing
plans.  If you experience a forfeiture under the Accuride Retirement Plan, the
amount of the Company’s payment shall be equal to 110% of your unvested “Cash
Balance Account” (as defined in the Accuride Retirement Plan, as it may be
amended from time to time).  The additional 10% payment provided for in this
paragraph is to compensate you for the loss of the opportunity to defer taxes
through a rollover of the forfeited amounts. 

4


--------------------------------------------------------------------------------




Except as otherwise provided in Section 4, the payment called for by this
paragraph (h) shall be paid within 30 days following your termination of
employment.

(i)                  No Allowance in Lieu of Benefits.  You may not elect to
receive cash or any other allowance in lieu of any welfare benefits provided by
this Section.

4.             COMPLIANCE WITH SECTION 409A; REQUIRED DELAY IN PAYMENTS.

(a)                 409A Compliance Strategy.  The Company intends that the
Basic Severance Benefit provided pursuant to Section 2 will comply with the
short-term deferral exception to the requirements of Section 409A of the
Internal Revenue Code of 1986 (the “Code”), as described in Prop. Treas. Reg.
§ 1.409A-1(b)(4).  The Company also intends that the Change in Control Severance
Payment provided by Section 3(b), the financial planning stipend provided by
Section 3(f), and the retirement and savings plan forfeiture payment provided by
Section 3(h), (collectively the “Cash Change in Control Payments”) will comply
with the short-term deferral exception.  In order to meet the requirements of
the short-term deferral exception, despite any other provision of this Agreement
to the contrary, the Basic Severance Benefit and all Cash Change in Control
Payments due pursuant to this Agreement shall be paid no later than March 15 of
the year following the year in which your Separation from Service occurs.  If it
is administratively impracticable to make all payments by the relevant March 15
and such impracticability was unforeseeable as of the date of this Agreement,
the payments shall be made as soon as reasonably practicable following the
applicable March 15 but not later than the following December 31.  In addition,
payments may be delayed in accordance with regulations issued pursuant to
Section 409A.  The Company believes that all other benefits provided or expenses
reimbursed pursuant to this Agreement either do not provide for the deferral of
compensation as determined in accordance with Prop. Treas. Reg. §1.409A-1(b) or
qualify as excepted welfare benefits under Prop. Treas. Reg. §1.409A-1(a)(5).

(b)                Delay in Payments.  Prior to making any payments pursuant to
this Agreement, the Accuride Compensation Committee will determine, on the basis
of any regulations, rulings or other available guidance and the advice of
counsel, whether the short-term deferral exception or any other exception to the
requirements of Section 409A is available.  If the Compensation Committee
concludes that no exception is available, no payments will be made prior to your
Separation from Service.  In addition, if you are a “Key Employee” (as defined
in paragraph (d)), and the Compensation Committee concludes that no exception to
the requirements of Section 409A is available, no payments shall be made to you
prior to the first business day following the date which is six months after
your Separation from Service.  Any amounts that would have been paid during the
six months following your Separation from Service will be paid on the first
business day following the expiration of the six month period without interest
thereon.  The provisions of this paragraph apply to all amounts due pursuant to
this Agreement, other than amounts that do not constitute a deferral of
compensation within the meaning of Prop. Treas. Reg. §1.409A-1(b), benefits
which qualify as excepted welfare benefits pursuant to Prop. Treas. Reg.
§1.409A-1(a)(5), or other amounts or benefits that are not subject to the
requirements of Section 409A.

5


--------------------------------------------------------------------------------




 

(c)                 Separation from Service Defined.  For purposes of this
Agreement, the term “Separation from Service” means the termination of your
employment with Accuride and all Affiliates due to death, retirement or other
reasons.  Your employment relationship is treated as continuing while you are on
military leave, sick leave, or other bona fide leave of absence (if the period
of such leave does not exceed six months, or if longer, so long as your right to
reemployment with Accuride or an Affiliate is provided either by statute or
contract).  If your period of leave exceeds six months and your right to
reemployment is not provided either by statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following the
expiration of such six month period.  Whether a termination of employment has
occurred will be determined based on all of the facts and circumstances and in
accordance with regulations issued by the United States Treasury Department
pursuant to Section 409A of the Code if the Company concludes that Section 409A
is applicable.

(d)                Key Employee Defined.  For purposes of this Agreement, your
status as a “Key Employee” will be redetermined for each calendar year.  You
will be treated as a “Key Employee” for a particular year if at any time during
the 12 month period ending on the August 31 prior to the beginning of the year
you met the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with regulations issued pursuant to Section 409A of the
Code and disregarding Section 416(i)(5) of the Code).  If another entity merges
with or into or otherwise becomes part of the same controlled group of
corporations as Accuride so as to be treated as a single service recipient under
Prop. Treas. Reg. §1.409A-1(g), and you were an employee of Accuride or the
other entity and you were a “Key Employee” of either Accuride or the other
entity immediately before the merger or other transaction, you will be treated
as a Key Employee for purposes of this Agreement until the first day of the year
that begins after the August 31 next following the merger.

(e)                 Miscellaneous Payment Provisions.  If payment is not made,
in whole or in part, due to a dispute between you and the Company, the payments
shall be made in accordance with Prop. Treas. Reg. §1.409A-3(e), as applicable.

(f)                 Ban on Acceleration or Deferral.  Under no circumstances may
the time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated or subject to a further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Section 409A of the Code.

(g)                No Elections.  You do not have any right to make any election
regarding the time or form of any payment due under this Agreement.

(h)                Compliant Operation and Interpretation.  If the Compensation
Committee determines in the exercise of its discretion that neither the
short-term deferral exception nor any other exception to the requirements of
Section 409A is available, this Agreement (or the portion that does not qualify
for any exception) shall be operated in compliance with Section 409A and each
provision of the Agreement shall be interpreted, to the extent possible, to
comply with Section 409A.

6


--------------------------------------------------------------------------------




 

5.             CHANGE IN CONTROL DEFINED.

“Change in Control” means and includes each of the following:

(a)                 A transaction or series of transactions (other than an
offering of Stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than Accuride, any of its Affiliates, an employee
benefit plan maintained by Accuride or any of its Affiliates, or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, Accuride) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of Accuride possessing more than 35% of the total combined voting
power of Accuride’s securities outstanding immediately after such acquisition;
or

(b)                During any period of two consecutive years, individuals who,
at the beginning of such period, constitute the Board of Directors together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with Accuride to effect a transaction described in
paragraphs (a) or (c) of this Section 5) whose election by the Board of
Directors or nomination for election by Accuride’s stockholders was approved by
a vote of a majority of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(c)                 The consummation by Accuride (whether directly involving
Accuride or indirectly involving Accuride through one or more intermediaries) of
(x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of Accuride’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(i)            Which results in Accuride’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of Accuride or the
person that, as a result of the transaction, controls, directly or indirectly,
Accuride or owns, directly or indirectly, all or substantially all of Accuride’s
assets or otherwise succeeds to the business of Accuride (Accuride or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 5(c)(ii) as beneficially owning 50% or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in Accuride prior to the consummation of the transaction; or

(d)                Accuride’s stockholders approve a liquidation or dissolution
of Accuride.

7


--------------------------------------------------------------------------------




 

The Compensation Committee shall determine whether a Change in Control of
Accuride has occurred under the above definition, and the date of the occurrence
of such Change in Control and any incidental matters relating thereto.

6.             GOOD REASON DEFINED.

For purposes of this Agreement, “Good Reason” shall have different meanings
depending on whether the termination of employment occurs during a Protection
Period.

(a)                 Outside of Protection Period.  If the termination of
employment occurs prior to the beginning of or after the close of a Protection
Period, “Good Reason” shall mean (i) a material adverse change in the nature of
your job duties without your consent; or (ii) a material reduction in the rate
of your base cash compensation, other than in connection with and consistent
with a general program in which the compensation of one or more categories of
management of the Company (or any of its Affiliates) is systematically reduced.

(b)                During Protection Period.  If the termination of employment
occurs during a Protection Period, “Good Reason” shall mean the occurrence
(without your prior express written consent) of any one of the following acts,
or failures to act, unless, in the case of any act or failure to act described
in clauses (i), (iv), or (v) below, such act or failure to act is corrected by
the Company prior to the date of termination specified in the Notice of
Termination given by you in respect thereof:

(i)            A significant change in your title, duties or responsibilities
from those which are in effect immediately prior to the Change in Control which
then results in a diminution in your position with the Company, provided, that
any change resulting from the Company no longer being a publicly traded company
shall not be considered Good Reason;

(ii)           A material reduction in your annual base salary or annual bonus
opportunity as in effect as of the Change in Control unless such reduction is in
connection with a general reduction of compensation at the Company affecting at
least 90% of the officers of the Company which does not exceed 20% of your
annual base salary;

(iii)          The relocation of the Company’s principal executive offices to a
location more than thirty (30) miles from its location on the date of this
Agreement (or, if different, more than thirty (30) miles from where such offices
are located immediately prior to any Change in Control) or the Company requiring
you to be based anywhere other than the Company’s principal executive offices
except for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of the date of this
Agreement;

(iv)          A reduction in the kind or level of employee benefits to which you
are entitled immediately before a Change in Control, with the result that your
overall benefit package is significantly reduced, other than elimination of
equity based compensation in the event that the Company is no longer a publicly
traded company as long as comparable (in terms of expected value) increases are
made to other components of the total compensation package;

8


--------------------------------------------------------------------------------




 

(v)           Any breach by the Company of any provision of this Agreement
applicable to it which is material and adverse to you; or

(vi)          The failure of the Company to obtain a written agreement
reasonably satisfactory to you from any successor to the Company (as described
in Section 13) to perform this Agreement.

(c)                 Notice of Termination.  If you elect to terminate your
employment for Good Reason, you must provide the Company with a Notice of
Termination, complying with the provisions of Section 11, within 60 days
following the occurrence of the event that serves as the basis for the Notice of
Termination.

7.             CAUSE DEFINED.

For purposes of this Agreement, “Cause” shall mean (a) your continued willful
failure, neglect or refusal to perform your duties with respect to the Company
or its Affiliates which continues beyond ten days after a written demand for
substantial performance is delivered to you by the Company; (b) conduct by you
involving (i) dishonesty, fraud, or breach of trust in connection with your
employment or (ii) conduct which would be a reasonable basis for an indictment
for a felony or for a misdemeanor involving moral turpitude; (c) your willful
and continued failure or refusal to follow material directions of the Board or
any other act of insubordination by you; or (d) willful malfeasance or willful
misconduct by you which is injurious to the Company, monetarily or otherwise.

8.             RELEASE AGREEMENT.

In order to receive the Basic Severance Benefit or any Change in Control
Benefits, you must execute a release of any known or unknown claims that you may
have against the Company.  The release shall be in a form reasonably requested
by the Company.  In accordance with federal law, you will be given a prescribed
period of time to consider whether to sign the Release Agreement and you may
revoke the Release Agreement during the seven day period following your delivery
of a signed Release Agreement.  These rules will be described in greater detail
at the appropriate time.

9.             COMPETITION.

(a)                 Covenant Not to Compete.  If you terminate employment with
the Company or if your employment is terminated by the Company and then you
compete with the Company, the Company may suffer irreparable harm and damage.
 Accordingly, you agree that you will not be employed as an owner, partner,
shareholder, employee, consultant, or in any other capacity by a seller,
distributor or manufacturer of commercial vehicle components or otherwise
compete with the Company, directly or indirectly, during the “Restriction
Period” in the “Restricted Area.”

(b)                Restricted Area.  For this purpose, the “Restricted Area”
means the United States of America.  If a court of competent jurisdiction
determines that the United States of America is a larger area than necessary to
protect the Company’s business interests, the parties agree that the Restricted
Area will be the largest of the following areas that the court determines

9


--------------------------------------------------------------------------------




to be reasonable:  the United States of America west of the Mississippi River;
all states in which you performed services while employed by the Company; the
State of Indiana; the County of Vanderburgh; or the City of Evansville.

(c)                 Restriction Period.  For this purpose, the “Restriction
Period” begins on the effective date of your termination of employment for
whatever reason and ends at the end of the 24th month thereafter, or if a court
of competent jurisdiction concludes that 24 months is longer than necessary to
protect the Company’s business interests, then the parties agree that the
restriction period will end at the end of the longest of the following number of
months that the court determines to be reasonable:  23, 22, 21, 20, 19, 18, 17,
16, 15, 14, 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, or 3.

(d)                Competition.  You will be considered to be competing with the
Company if you are performing any services in the commercial vehicle component
industry of the type and nature that are required to be performed by or for the
Company.

(e)                 Non-Solicitation Covenants.  For a period of two years from
the date of the termination of this Agreement and your employment with the
Company, or, if a court determines that two years is unreasonable, one year from
the date of the termination of this Agreement and your employment with the
Company, you agree that you will not (directly or indirectly through others): 
(i) contact, solicit, contract with, or attempt to contract with any entity
engaged in the commercial vehicle component industry with which the Company has
contracts at the time of the termination of this Agreement, or (ii) solicit or
attempt to solicit away from the Company any officer, employee or agent of the
Company.

(f)                 Reformation of Covenants.  The parties agree that the scope
of any provision of this Section may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law.  If any court of competent jurisdiction determines that
any portion of this Section is invalid or unenforceable, the remainder of this
Section will not thereby be affected and will be given full effect, without
regard to invalid portions.

(g)                Breach of Covenants.  If you breach the covenant not to
compete contained in paragraph (a) or the non-solicitation covenant contained in
paragraph (e), you agree that in addition to (and without limiting) any other
remedy or right the Company may have:  (i) the Company will have the right to an
injunction against you issued by a court of competent jurisdiction enjoining
such breach; and (ii) if you are to receive any payments or benefits pursuant to
Sections 2 or 3 or any other provision of this Agreement in the future, the
Company has the right to forfeit any future benefits to which you are entitled
to compensate the Company for injury by reason of such breach.  You and the
Company agree that the foregoing remedies are reasonable and necessary for the
protection of the Company’s goodwill and recognize that in the event of a breach
of the foregoing restrictions, it will be impossible to ascertain or estimate
the entire or exact cost, damage or injury that the Company may sustain by
reason of such breach.

10


--------------------------------------------------------------------------------




 

10.          CAP ON PAYMENTS.

(a)                 General Rules.  The Internal Revenue Code (the “Code”)
places significant tax burdens on you and the Company if the total payments made
to you due to a Change in Control exceed prescribed limits.  For example, if
your “Base Period Income” (as defined below) is $100,000, your limit or “Cap” is
$299,999.  If your “Basic Payments” exceed the Cap by even $1.00, you are
subject to an excise tax under Section 4999 of the Code of 20% of all amounts
paid to you in excess of $100,000.  In other words, if your Cap is $299,999, you
will not be subject to an excise tax if you receive exactly $299,999.  If you
receive $300,000, you will be subject to an excise tax of $40,000 (20% of
$200,000).  In order to avoid this excise tax and the related adverse tax
consequences for the Company, by signing this Agreement you agree that your
Basic Payments will not exceed an amount equal to your Cap.

(b)                Special Definitions.  For purposes of this Section, the
following specialized terms will have the following meanings:

(i)            “Base Period Income.”  “Base Period Income” is an amount equal to
your “annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations adopted thereunder. 
Generally, your “annualized includable compensation” is the average of your
annual taxable income from the Company for the “base period,” which is the five
calendar years prior to the year in which the Change in Control occurs.  These
concepts are complicated and technical and all of the rules set forth in the
applicable regulations apply for purposes of this Agreement.

(ii)           “Cap” or “280G Cap.”  “Cap” or “280G Cap” shall mean an amount
equal to 2.99 times your “Base Period Income.”  This is the maximum amount which
you may receive without becoming subject to the excise tax imposed by Section
4999 of the Code or which the Company may pay without loss of deduction under
Section 280G of the Code.

(iii)          “Basic Payments.”  The “Basic Payments” include any “payments in
the nature of compensation” (as defined in Section 280G of the Code and the
regulations adopted thereunder), made pursuant to this Agreement or otherwise,
to you or for your benefit, the receipt of which is contingent on a Change in
Control and to which Section 280G of the Code applies.

(c)                 Calculating the Cap.  If the Company believes that these
rules will result in a reduction of the payments to which you are entitled under
this Agreement, it will so notify you as soon as possible.  The Company will
then, at its expense, retain a “Consultant” (which shall be a law firm, a
certified public accounting firm, and/or a firm of recognized executive
compensation consultants) to provide a determination concerning whether your
Basic Payments exceed the limit discussed above (the “Determination”).  The
Company will select the Consultant.

At a minimum, the Determination required by this Section must set forth the
amount of your Base Period Income, the value of the Basic Payments and the
amount and present value of any excess parachute payments.

If the Determination states that there would be an excess parachute payment,
your payments under this Agreement will be reduced to the extent necessary to
eliminate the excess.

11


--------------------------------------------------------------------------------




 

If the Consultant selected to provide the Determination so requests, a firm of
recognized executive compensation consultants selected by the Company (which
may, but is not required to be, the Consultant) shall provide an opinion, upon
which such Consultant may rely, as to the reasonableness of any item of
compensation as reasonable compensation for services rendered before or after
the Change in Control.

If the Company believes that your Basic Payments will exceed the limitations of
this Section, it will nonetheless make payments to you, at the times stated
above, in the maximum amount that it believes may be paid without exceeding such
limitations.  The balance, if any, will then be paid after the opinions called
for above have been received.

If the amount paid to you by the Company is ultimately determined, pursuant to
the Determination or by the Internal Revenue Service, to have exceeded the
limitation of this Section, you must repay the excess promptly on demand of the
Company.  If it is ultimately determined, pursuant to the Determination or by
the Internal Revenue Service, that a greater payment should have been made to
you, the Company shall pay you the amount of the deficiency, together with
interest thereon from the date such amount should have been paid to the date of
such payment, at the rate set forth above, so that you will have received or be
entitled to receive the maximum amount to which you are entitled under this
Agreement.

As a general rule, the Determination shall be binding on you and the Company. 
Section 280G and the excise tax rules of Section 4999, however, are complex and
uncertain and, as a result, the Internal Revenue Service may disagree with the
Consultant’s conclusions.  If the Internal Revenue Service determines that the
Cap is actually lower than calculated by the Consultant, the Cap will be
recalculated by the Consultant.  Any payment over that revised Cap will then be
repaid by you to the Company.  If the Internal Revenue Service determines that
the actual Cap exceeds the amount calculated by the Consultant, the Company
shall pay you any shortage.

The Company has the right to challenge any determinations made by the Internal
Revenue Service.  If the Company agrees to indemnify you from any taxes,
interest and penalties that may be imposed upon you (including any taxes,
interest and penalties on the amounts paid pursuant to the Company’s
indemnification agreement), you must cooperate fully with the Company in
connection with any such challenge.  The Company shall bear all costs associated
with the challenge of any determination made by the Internal Revenue Service and
the Company shall control all such challenges.

You must notify the Company in writing of any claim or determination by the
Internal Revenue Service that, if upheld, would result in the payment of excise
taxes.  Such notice shall be given as soon as possible but in no event later
than 15 days following your receipt of notice of the Internal Revenue Service’s
position.

(d)                Effect of Repeal or Inapplicability.  In the event that the
provisions of Sections 280G and 4999 of the Code are repealed without
succession, this Section shall be of no further force or effect.  Moreover, if
the provisions of Sections 280G and 4999 of the Code do not apply to impose the
excise tax to payments under this Agreement, then the provisions of this Section
shall not apply.

12


--------------------------------------------------------------------------------




 

11.          TERMINATION NOTICE AND PROCEDURE.

Any termination by the Company or you of your employment shall be communicated
by written Notice of Termination to you if such Notice of Termination is
delivered by the Company and to the Company if such Notice of Termination is
delivered by you, all in accordance with the following procedures:

(a)                 The Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances alleged to provide a basis for
termination.

(b)                Any Notice of Termination by the Company shall be in writing
signed by the President of the Company or a member of the Board who is not a
Company employee, specifying in detail the basis for such termination.

(c)                 If the Company shall furnish a Notice of Termination for
Cause and you in good faith notify the Company that a dispute exists concerning
such termination within the 15 day period following your receipt of such notice,
you may elect to continue your employment during such dispute.  If it is
thereafter determined that Cause did exist, your “Termination Date” shall be the
earlier of (i) the date on which the dispute is finally determined, either by
mutual written agreement of the parties or pursuant to the alternative dispute
resolution provisions of Section 19 or (ii) the date of your death.  If it is
thereafter determined that Cause did not exist, your employment shall continue
as if the Company had not delivered its Notice of Termination and there shall be
no Termination Date arising out of such notice.

(d)                If the Company shall furnish a Notice of Termination by
reason of Disability and you in good faith notify the Company that a dispute
exists concerning such termination within the 15-day period following your
receipt of such notice, you may elect to continue your employment during such
dispute.  The dispute relating to the existence of a Disability shall be
resolved by the opinion of the licensed physician selected by the Company;
provided, however, that if you do not accept the opinion of the licensed
physician selected by the Company, the dispute shall be resolved by the opinion
of a licensed physician who shall be selected by you; provided further, however,
that if the Company does not accept the opinion of the licensed physician
selected by you, the dispute shall be finally resolved by the opinion of a
licensed physician selected by the licensed physicians selected by the Company
and you, respectively.  If it is thereafter determined that a Disability did
exist, your Termination Date shall be the earlier of (i) the date on which the
dispute is resolved or (ii) the date of your death.  If it is thereafter
determined that a Disability did not exist, your employment shall continue as if
the Company had not delivered its Notice of Termination and there shall be no
Termination Date arising out of such notice.  For purposes of this Agreement,
“Disability” shall mean your inability to perform your customary duties for the
Company due to a physical or mental condition that is considered to be of
long-lasting or indefinite duration.

(e)                 If you in good faith furnish a Notice of Termination for
Good Reason and the Company notifies you that a dispute exists concerning the
termination within the 15-day period following the Company’s receipt of such
notice, you may elect to continue your employment during such dispute.  If it is
thereafter determined that Good Reason did exist, your

13


--------------------------------------------------------------------------------




Termination Date shall be the earlier of (i) the date on which the dispute is
finally determined, either by mutual written agreement of the parties or
pursuant to the alternative dispute resolution provisions of Section 19, (ii)
the date of your death, or (iii) one day prior to the 18-month anniversary of a
Change in Control, and your payments hereunder shall reflect events occurring
after you delivered Notice of Termination.  If it is thereafter determined that
Good Reason did not exist, your employment shall continue after such
determination as if you had not delivered the Notice of Termination asserting
Good Reason.

(f)                 If you submit a Notice of Termination for Good Reason, and
the Company successfully contests the grounds you set forth in such Notice of
Termination, at the Company’s discretion you may be deemed to have voluntarily
terminated your employment other than for Good Reason regardless of whether you
elect to continue employment pending resolution of the dispute regarding your
Notice of Termination.

(g)                If the Company submits a Notice of Termination for Cause, and
you successfully contest the grounds set forth in such Notice of Termination,
the Company will be deemed to have terminated you other than by reason of
Disability or Cause if you do not elect to continue employment pending
resolution of the dispute regarding your Notice of Termination.

(h)                For purposes of this Agreement, a transfer from Accuride to
one of its Affiliates or a transfer from an Affiliate to Accuride or another
Affiliate shall not be treated as a termination of employment.  Such a transfer
may, however, in certain circumstances, provide you with Good Reason to
terminate employment pursuant to Section 6.

12.          NO MITIGATION.

The Basic Severance Benefit, the Change in Control Benefits (except as otherwise
provided in Section 3(d)) and the other payments or benefits provided pursuant
to this Agreement will be payable without regard to whether you look for or
obtain alternative employment following your termination of employment with the
Company.

13.          SUCCESSORS.

Accuride will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Accuride or any of its Affiliates to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that
Accuride or any Affiliate would be required to perform it if no such succession
had taken place.  Failure of Accuride to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to the compensation described in this Agreement
to which you would be entitled hereunder as if you terminate your employment for
Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date.  As used in this Agreement,
“Accuride” shall mean Accuride as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

14


--------------------------------------------------------------------------------




 

14.          BINDING AGREEMENT; ASSIGNMENT.

This Agreement shall inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.  Except as provided in the preceding sentence, no
rights of any kind under this Agreement shall, without the written consent of
Accuride, be transferable or assignable by you, your spouse, or any other
person, or be subject to alienation, encumbrance, garnishment, attachment,
execution, or levy of any kind, voluntary or involuntary.

15.          NOTICE.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to
Accuride shall be directed to the attention of the President of the Company or a
member of the Board who is not a Company employee with a copy to the Secretary
of Accuride, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

16.          MISCELLANEOUS.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the President of the Company or a member of the Board who is not a Company
employee.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.  The obligations of the Company that arise
prior to the expiration of this Agreement shall survive the expiration of the
term of this Agreement.

17.          VALIDITY.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

15


--------------------------------------------------------------------------------




 

18.          COUNTERPARTS.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

19.          ALTERNATIVE DISPUTE RESOLUTION.

(a)                 Mediation.  Unless otherwise provided herein (such as in
Sections 10 and 11(d)), any and all disputes arising under, pertaining to or
touching upon this Agreement or the statutory rights or obligations of either
party hereto, shall, if not settled by negotiation, be subject to non-binding
mediation before an independent mediator selected by the parties pursuant to
Section 19(d).  Notwithstanding the foregoing, both you and Accuride may seek
preliminary judicial relief if such action is necessary to avoid irreparable
damage during the pendency of the proceedings described in this Section 19.  Any
demand for mediation shall be made in writing and served upon the other party to
the dispute, by certified mail, return receipt requested, at the business
address of Accuride, or at your last known residence address, respectively.  The
demand shall set forth with reasonable specificity the basis of the dispute and
the relief sought.  The mediation hearing will occur at a time and place
convenient to the parties in Evansville, Indiana, within 30 days of the date of
selection or appointment of the mediator.

(b)                Arbitration.  In the event that the dispute is not settled
through mediation, the parties shall then proceed to binding arbitration before
a single independent arbitrator selected pursuant to Section 19(d).  The
mediator shall not serve as arbitrator.  TO THE EXTENT ALLOWABLE UNDER
APPLICABLE LAW, ALL DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT
DISCRIMINATION, BREACH OF CONTRACT OR POLICY, OR EMPLOYMENT TORT COMMITTED BY
ACCURIDE OR A REPRESENTATIVE OF ACCURIDE, INCLUDING CLAIMS OF VIOLATIONS OF
FEDERAL OR STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED
PURSUANT TO THIS POLICY AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT
A JURY TRIAL.  The arbitration hearing shall occur at a time and place
convenient to the parties in Evansville, Indiana, within 30 days of selection or
appointment of the arbitrator.  If Accuride has adopted a policy that is
applicable to arbitrations with executives, the arbitration shall be conducted
in accordance with said policy to the extent that the policy is consistent with
this Agreement and the Federal Arbitration Act, 9 U.S.C. §§ 1-16.  If no such
policy has been adopted, the arbitration shall be governed by the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) in effect on the date of the first notice of demand for
arbitration.  The arbitrator shall issue written findings of fact and
conclusions of law, and an award, within 15 days of the date of the hearing
unless the parties otherwise agree.

(c)                 Damages.  In cases of breach of contract or policy, damages
shall be limited to contract damages.  In cases of discrimination claims
prohibited by statute, the arbitrator may direct payment consistent with the
applicable statute.  In cases of employment tort, the arbitrator may award
punitive damages if proved by clear and convincing evidence.  The arbitrator may
award attorneys’ fees to the prevailing party and assess costs against the
non-prevailing party, only in accordance with Section 20 of this Agreement. 
Issues of procedure, arbitrability, or confirmation of award shall be governed
by the Federal Arbitration Act, 9 U.S.C.  §§ 1-16, except that Court review of
the arbitrator’s award shall be that of an appellate court reviewing a decision
of a trial judge sitting without a jury.

16


--------------------------------------------------------------------------------




 

(d)                Selection of Mediators or Arbitrators.  The parties shall
select the mediator or arbitrator from a panel list made available by the AAA. 
If the parties are unable to agree to a mediator or arbitrator within 10 days of
receipt of a demand for mediation or arbitration, the mediator or arbitrator
will be chosen by alternatively striking from a list of five mediators or
arbitrators obtained by Accuride from AAA.  You shall have the first strike.

20.          EXPENSES AND INTEREST.

If a good faith dispute shall arise with respect to the enforcement of your
rights under this Agreement or if any arbitration or legal proceeding shall be
brought in good faith to enforce or interpret any provision contained herein, or
to recover damages for breach hereof, and you are the prevailing party, you
shall recover from the Company any reasonable attorneys’ fees and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and prejudgment interest on any money judgment obtained by you
calculated at the rate of interest announced by Citibank from time to time as
its prime rate from the date that payments to you should have been made under
this Agreement.  It is expressly provided that the Company shall in no event
recover from you any attorneys’ fees, costs, disbursements or interest as a
result of any dispute or legal proceeding involving the Company and you.

21.          PAYMENT OBLIGATIONS ABSOLUTE.

Accuride’s obligation to pay you the compensation and to make the arrangements
in accordance with the provisions herein shall be absolute and unconditional and
shall not be affected by any circumstances; provided, however, that the Company
may apply amounts payable under this Agreement to any debts owed to the Company
by you on your Termination Date.  All amounts payable by the Company in
accordance with this Agreement shall be paid without notice or demand.  If the
Company has paid you more than the amount to which you are entitled under this
Agreement, the Company shall have the right to recover all or any part of such
overpayment from you or from whomsoever has received such amount.

22.          ENTIRE AGREEMENT.

This Agreement sets forth the entire agreement between you and the Company
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether written or oral, by any officer, employee
or representative of the Company.  Any prior agreements or understandings with
respect to the subject matter set forth in the aforementioned agreements are
hereby terminated and canceled.

23.          STATUTORY REFERENCES.

All references to sections of the Securities Exchange Act of 1934 or the Code
shall be deemed also to refer to any successor provisions to such sections.  All
references to sections of the proposed regulations issued pursuant to
Section 409A shall be deemed to also refer to the corresponding sections of the
final regulations or any regulations, rulings or other guidance that supersede
or clarify the proposed regulations.

17


--------------------------------------------------------------------------------




 

24.          DEFINITIONS.

A number of terms have been defined throughout this Agreement.  These defined
terms are identified by the capitalization of the first letter of each word or
the first letter of each substantive word of a phrase.  Whenever these terms are
capitalized they shall be given the defined meaning.

25.          PARTIES.

This Agreement is an agreement between you and Accuride.  In certain cases,
though, obligations imposed upon Accuride may be satisfied by an Accuride
Affiliate.  Any payment made or action taken by an Accuride Affiliate shall be
considered to be a payment made or action taken by Accuride for purposes of
determining whether Accuride has satisfied its obligations under this Agreement.

26.          NO RIGHTS IN ANY PROPERTY OF COMPANY.

The undertakings of the Company constitute merely the unsecured promise of the
Company to make payments as provided for herein.  No property of the Company
shall, by reason of this Agreement, be held in trust for you, your spouse or any
other person, and neither you nor your spouse or any other person shall have, by
reason of this Agreement, any rights, title or interest of any kind in any
property of the Company.

27.          NOT AN EMPLOYMENT AGREEMENT.

Nothing in this Agreement shall be construed as an offer or commitment by the
Company to continue your employment with the Company for any period of time.

28.          FACILITY OF PAYMENT.

If the Company shall find that any person to whom any amount is payable
hereunder is unable to care for his affairs, any payment due (unless a prior
claim therefore shall have been made by a duly appointed guardian, committee, or
other legal representative) may be paid to any person deemed by the Company to
have incurred expense for such person otherwise entitled to payment, in such
manner and proportions as the Company may determine.

29.          GOVERNING LAW.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Indiana.  Venue for any cause of action arising under this
Agreement shall be in Vanderburgh County, Indiana, USA.

30.          AMENDMENTS.

This Agreement may be amended at any time by a written agreement executed by the
Company and you.  No amendment that will result in a violation of Section 409A
of the Internal Revenue Code, or any other provision of applicable law, may be
made to this Agreement and any such amendment shall be void ab initio.

18


--------------------------------------------------------------------------------




 

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

Sincerely,

 

 

 

 

 

 

 

 

Terrence J. Keating

 

President and Chief Executive Officer

 

Accuride Corporation

 

19


--------------------------------------------------------------------------------


ACCEPTANCE

I hereby accept the offer to participate in this special benefit program and I
agree to be bound by all of the provisions noted above.

 

 

 

 

 

 


--------------------------------------------------------------------------------